Case 4:18-cv-00247-ALM Document 125 Filed 01/30/20 Page 1 of 4 PageID #: 3022




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


 JASON LEE VAN DYKE                               §
                                                  §
                                                  §   Civil Action No. 4:18-CV-247
 v.                                               §   Judge Mazzant
                                                  §
 THOMAS RETZLAFF, a/k/a DEAN                      §
 ANDERSON, d/b/a VIA VIEW FILES LLC,              §
 and VIA VIEW FILES                               §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Jason Lee Van Dyke’s Amended Motion for Leave to

File Third Amended Complaint (Dkt. #112). After reviewing the relevant pleadings and motions,

the Court finds that the Motion should be granted.

                                       BACKGROUND
       On March 28, 2018, Plaintiff filed suit against Defendant Thomas Retzlaff in the 431st

State District Court of Texas. On April 10, 2018, Defendant removed the case to federal court.

Plaintiff’s claims concern numerous allegedly harassing, false, and defamatory statements and

publications made by Defendant about Plaintiff.

       On April 10, 2018, Defendant filed a Motion to Dismiss pursuant to the Texas Citizens

Participation Act (“TCPA”) (Dkt. #5), which the Court denied as moot pursuant to Plaintiff’s

amended complaint (Dkt. #53). As a result, on May 22, 2018, Defendant filed his Second

Amended TCPA Motion to Dismiss (Dkt. #44). On July 24, 2018, the Court denied Defendant’s

motion finding that the TCPA is inapplicable in federal court (Dkt. #71). On July 30, 2018,

Defendant filed a Notice of Appeal (Dkt. #74). Additionally, Defendant filed an Unopposed

Emergency Motion to Stay Proceedings Pending Appeal (Dkt. #75). On July 31, 2018, the Court

granted Defendant’s emergency motion and stayed the case (Dkt. #79).
Case 4:18-cv-00247-ALM Document 125 Filed 01/30/20 Page 2 of 4 PageID #: 3023



       On October 22, 2019, the Fifth Circuit affirmed this Court’s ruling and held that—pursuant

to the recently decided Klocke v. Watson, 936 F.3d 240 (5th Cir. 2019)—the TCPA does not apply

in federal court (Dkt. #104). After the Fifth Circuit’s mandate issued on December 23, 2019

(Dkt. #104), the parties filed several motions, including Plaintiff’s Amended Motion for Leave to

File Third Amended Complaint (Dkt. #112), intended to replace Plaintiff’s prior motion for leave

(Dkt. #89). Defendant opposed Plaintiff’s Amended Motion for Leave and filed his response on

January 27, 2019 (Dkt. #120). Plaintiff replied that same day (Dkt. #122).

                                      LEGAL STANDARD
       Rule 15(a) of the Federal Rules of Civil Procedure allows a party to amend its pleading

once at any time before a responsive pleading is served without seeking leave of court or the

consent of the adverse party. FED. R. CIV. P. 15(a). After a responsive pleading is served, “a party

may amend only with the opposing party’s written consent or the court’s leave.” Id. Rule 15(a)

instructs the court to “freely give leave when justice so requires.” Id. The rule “evinces a bias in

favor of granting leave to amend.” Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994 (5th

Cir. 2005) (quoting Lyn–Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 286 (5th Cir. 2002)).

       But leave to amend “is not automatic.” Matagorda Ventures, Inc. v. Travelers Lloyds Ins.

Co., 203 F. Supp. 2d 704, 718 (S.D. Tex. 2000) (citing Dussouy v. Gulf Coast Inv. Corp., 660 F.2d

594, 598 (5th Cir. 1981)). Whether to allow amendment “lies within the sound discretion of the

district court.” Little v. Liquid Air Corp., 952 F.2d 841, 845–46 (5th Cir. 1992). A district court

reviewing a motion to amend pleadings under Rule 15(a) may consider “whether there has been

‘undue delay, bad faith or dilatory motive, . . . undue prejudice to the opposing party, and futility

of amendment.’”     Jacobsen v. Osborne, 133 F.3d 315, 318 (5th Cir. 1998) (quoting In re

Southmark Corp., 88 F.3d 311, 314–15 (5th Cir. 1996)).



                                                 2
Case 4:18-cv-00247-ALM Document 125 Filed 01/30/20 Page 3 of 4 PageID #: 3024



       The Court has discretion to deny a request to amend if amendment would be futile.

Stripling v. Jordan Prod. Co., 234 F.3d 863, 872–73 (5th Cir. 2000) (citation omitted). Futility in

the Rule 15(a) context means that the complaint, once amended, would still fail to state a claim

upon which relief could be granted under the Rule 12(b)(6) standard. Id. at 873.

                                           ANALYSIS
       Before turning to the analysis, the Court reminds both parties that the Court encourages

cooperation between parties and civility in discourse. The Court acknowledges that the parties

here despise each other. But the Court expects this disdain to be absent from the tone of the

briefing and the arguments moving forward.

       Defendant opposes Plaintiff’s Amended Motion for Leave to File Third Amended

Complaint on three main grounds: (1) the record demonstrates Plaintiff has unduly delayed; (2)

Plaintiff’s motion was made with bad faith; and (3) amendment would be futile (Dkt. #120). The

Court is unpersuaded by Defendant’s arguments. Accordingly, Plaintiff is granted leave to file his

Third Amended Complaint.

                                        CONCLUSION

       It is therefore ORDERED that Plaintiff’s Amended Motion for Leave to File Third

Amended Complaint (Dkt. #112) is GRANTED.

       It is further ORDERED that Plaintiff’s Motion for Leave to File Amended Complaint

(Dkt. #89) and Defendant’s First Amended Motion to Dismiss Plaintiff’s Claims Pursuant to Rule

12(b)(6) (Dkt. #110) are DENIED as moot.




                                                3
 Case 4:18-cv-00247-ALM Document 125 Filed 01/30/20 Page 4 of 4 PageID #: 3025


SIGNED this 30th day of January, 2020.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                         4
